DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (US 2014/0300674 A1).
Sasaki et al. teach the following claimed limitations:
Regarding claim 1, an ink jet recording method (method of operating printing device 1, FIG. 1) comprising:
an ink attachment step, in which a water-based ink composition (ink, [0061], [0077]) is ejected from an ink jet head (liquid drop ejecting head 23, FIG. 2) and attached to a recording medium (fix the ink on the recording medium 100, [0039]); and
a heating step, in which the recording medium is heated, after the ink attachment step (heating unit 4, FIG. 2), wherein:
the water-based ink composition contains resin particles (resin particles, [0070]) and wax (wax, [0089]);
the resin particles have a volume-average diameter A of 90.0 nm or more (the average particle size of the resin particles is more preferably in the range 20 nm to 300 nm, [0075]);
a ratio between the volume-average diameter A of the resin particles and a volume-average diameter B of particles of the wax, B/A, is 0.7 or more (the average particle size of the polyolefin wax is more preferably in the range of 50 nm to 200 nm, [0097]; for resin particle size of 150.0 nm and wax particle size of 150.0 nm, B/A ratio is 1.0); and
the heating step is through irradiation with infrared light (the pipe body 72 is heated and infrared rays are emitted, [0047], FIG. 3).
Regarding claim 2, the volume-average diameter A of the resin particles is 150.0 nm or more and 300.0 nm or less (the average particle size of the resin particles is more preferably in the range 20 nm to 300 nm, [0075]); and
the volume-average diameter B of the particles of the wax is 60.0 nm or more and 300.0 nm or less (the average particle size of the polyolefin wax is more preferably in the range of 50 nm to 200 nm, [0097]).
Regarding claim 3, the ratio B/A is 0.7 or more and 2.5 or less (for resin particle size of 150.0 nm and wax particle size of 150.0 nm, B/A ratio is 1.0).
Regarding claim 7, the wax is a polyolefin wax (the polyolefin wax-8, [0097]).
Regarding claim 8, the heating step includes moving air present around the recording medium using an air-blow mechanism (fan 82, FIG. 3, [0052]).
Regarding claim 9, the resin particles are of a resin selected from acrylic resins, urethane resins, ester resins, and vinyl chloride resins (acrylic resin, [0072]).
Regarding claim 10, the resin particles represent 0.5% by mass or more and 15.0% by mass or less of a total mass of the ink composition (the content of the binder resin is more preferably in the range of 0.5 mass % to 1.5 mass %, [0076]); and
the wax represents 0.1% by mass or more and 2.0% by mass or less of the total mass of the ink composition (the content of the polyolefin wax is more preferably in the raneg of 0.25 mass % to 0.75 mass %, [0098]).
Regarding claim 15, an ink jet recording apparatus configured to perform the ink jet recording method (printing device 1, FIG. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2014/0300674 A1) in view of Sugita et al. (US 2016/0319141 A1).
Sasaki et al. teach the following claimed limitations:
Regarding claim 6, in the heating step, the recording medium is heated to a surface temperature (the surface temperature of the recording medium 100 is more preferably in the range 90 degrees to 110 degrees, [0049]).
Sasaki et al. do not teach the following claimed limitations:
Regarding claim 4, the resin particles have a glass transition temperature of 60.0°C or more and 90.0°C or less.
Regarding claim 5, the wax has a melting point of 105.0°C or more and 140.0°C or less.
Further regarding claim 6, the surface temperature is equal to or higher than a glass transition temperature of the resin particles and lower than a melting point of the wax.
Sugita et al. teach the following claimed limitations:
Further regarding claim 4, the resin particles have a glass transition temperature of 60.0°C or more and 90.0°C or less (the acrylic resin preferably has glass transition temperature in the range of from 20º C or more and 90º C or less, [0094]) for the purpose of obtaining excellent resistance of a printed material.
Further regarding claim 5, the wax has a melting point of 105.0°C or more and 140.0°C or less (a polyolefin-based wax with a melting point of 85° C or more and 120° or less, [0032]) for the purpose of obtaining excellent storage stability and ejection stability.
Further regarding claim 6, the surface temperature is equal to or higher than a glass transition temperature of the resin particles and lower than a melting point of the wax (110 degrees is higher than 90 degrees and lower than 120 degrees, [0032], [0094]) for the purpose of obtaining good image density and providing good image resistance.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the resin particles have a glass transition temperature of 60.0°C or more and 90.0°C or less; the wax has a melting point of 105.0°C or more and 140.0°C or less; the surface temperature is equal to or higher than a glass transition temperature of the resin particles and lower than a melting point of the wax, as taught by Sugita et al., into Sasaki et al. for the purpose of obtaining excellent resistance of a printed material; obtaining excellent storage stability and ejection stability; obtaining good image density and providing good image resistance.
Claims 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2014/0300674 A1) in view of Katsuragi (US 2017/0267889 A1).
Sasaki et al. do not teach the following claimed limitations:
Regarding claim 11, in the heating step, a portion of the recording medium has a surface temperature of 80.0°C or above for a period of 20.0 seconds or more and 120.0 seconds or less.
Regarding claim 12, attaching a treatment liquid containing a flocculant to the recording medium.
Regarding claim 14, the water-based ink composition contains an organic solvent having a normal boiling point of 180.0°C or more and 280.0°C or less, with the organic solvent representing 20.0% by mass or more and 35.0% by mass or less.
Katsuragi teaches the following claimed limitations:
Further regarding claim 11, in the heating step, a portion of the recording medium has a surface temperature of 80.0°C or above for a period of 20.0 seconds or more and 120.0 seconds or less (70 degrees C or higher but 100 degrees C or lower, [0189], 5 seconds or longer but 30 seconds or shorter, [0190]) for the purpose of sufficiently drying the images.
Further regarding claim 12, attaching a treatment liquid containing a flocculant to the recording medium (a pre-processing fluid contains a flocculant, [0169]-[0170]) for the purpose of binding particles on the recording medium.
Further regarding claim 14, the water-based ink composition contains an organic solvent having a normal boiling point of 180.0°C or more and 280.0°C or less (organic solvent having a boiling point of 150 degrees C or higher but 300 degrees C or lower, [0079]), with the organic solvent representing 20.0% by mass or more and 35.0% by mass or less (more preferably from 20 through 60 percent by mass, [0085]) for the purpose of improving drying property and discharging reliability of ink.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate in the heating step, a portion of the recording medium has a surface temperature of 80.0°C or above for a period of 20.0 seconds or more and 120.0 seconds or less; attaching a treatment liquid containing a flocculant to the recording medium; the water-based ink composition contains an organic solvent having a normal boiling point of 180.0°C or more and 280.0°C or less, with the organic solvent representing 20.0% by mass or more and 35.0% by mass or less, as taught by Katsuragi, into Sasaki et al. for the purpose of sufficiently drying the images; binding particles on the recording medium; improving drying property and discharging reliability of ink.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2014/0300674 A1) in view of Matsuzaki et al. (US 2018/0273789 A1).
Sasaki et al. do not teach the following claimed limitations:
Regarding claim 13, the wax is a nonionically dispersed wax.
Matsuzaki et al. teach the following claimed limitations:
Further regarding claim 13, the wax is a nonionically dispersed wax (nonionic surfactant, [0124]) for the purpose of bringing the particles into a dispersion state.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the wax is a nonionically dispersed wax, as taught by Matsuzaki et al., into Sasaki et al. for the purpose of bringing the particles into a dispersion state.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




31 May 2022
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853